DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexander Shvarts (Reg. # 47,943) on 03/17/2021.

The application has been amended as follows: 

In the claims:


Claim 54 has been cancelled.

55. (Currently amended) The method of claim [[54]] 51, wherein the first biometric measurement comprises a measurement of at least one of an alpha band constituent signal, a beta band constituent signal, a delta band constituent signal, a gamma band constituent signal, and a theta band constituent signal.

Claim 64 has been cancelled.

65. (Currently amended) The system of claim [[64]] 61, wherein the first biometric measurement comprises a measurement of at least one of an alpha band constituent signal, a beta band constituent signal, a delta band constituent signal, a gamma band constituent signal, and a theta band constituent signal.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
This Office Action is responsive to the preliminary amendment of 06/25/2019. Claims 51-70 have been considered. Amendments have been made as shown above, and claims 51-53, 55-63, and 65-70 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest determining whether a first biometric measurement is detectable, in response to the first biometric measurement being detectable, determining a first position of a user device on a user’s body where the first biometric measurement is detected, comparing the first position with a database of operations to determine a first set of operations that are accessible based on the first position, providing to the user the first set of operations, and generating a message instructing the user to reposition the user device to a second position in order to access a second set of operations (i.e., instructing the user to adjust the position of the device to access different functionality/control options, as opposed to merely facilitating the gathering of different data), in the specific manner claimed, in combination with all other recited limitations.
The non-patent publication “P3-P4 and midline,” 2010, Web, Retrieved from: https://www.emotiv.com/forums/topic/P3_P4_and_midline/ (“Emotiv”) teaches that a brain interface headset can be repositioned to access different brain regions, but it is for sensing different data and not for accessing particular media application operations associated with the different regions (i.e., enabling different controls).
The non-patent publications “Emotiv Unveils World’s First Brain-Controlled Video Gaming Headset,” 2008, Web, Retrieved from: http://www.businesswire.com/news/home/20080220005408/en/Emotiv-Unveils-Worlds-Brain-Controlled-Video-Gaming-Headset (“Business Wire”), Stevens et al, “Entertainment Computing - ICEC 2008,” 7th International Conference Proceedings, Pittsburgh, PA, USA, Page 227) (“Stevens”), and Zhukov, Leonid, David Weinstein, and Chris Johnson. "Independent component analysis for EEG source localization." IEEE Engineering in Medicine and Biology Magazine 19.3 (2000): 87-96 (“Zhukov”) describe various aspects of brain-machine interfaces, but they do not teach repositioning a user device to enable different media functions/controls (thereby allowing a smaller device to be used).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408)918-7617.  The examiner can normally be reached on Monday - Friday 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                       

/ANDREY SHOSTAK/Examiner, Art Unit 3791